Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al, (US-PGPUB 2010/0099974) in view of Madabhushi et al, (US-PGPUB 2015/0018666).

In regards to claim 1, Desai et al discloses a method implemented on a 
computing apparatus, (see at least: Fig. 1), having at least one processor, (15 in Fig. 1), and at least one computer-readable storage device, (12 in Fig. 1), the method comprising: 
multi-modality task sequence with an MR imaging related task 307, CT imaging related task 309 and another imaging modality task 311, [i.e., using both CT imaging and MR imaging on a patient to obtain different views of the tumour of patient lung]. The physician tracks progress of a tumor in a patient lung, (i.e., region of a subject), and uses both CT imaging and MR imaging on a patient to obtain different views of the tumour, such as are shape, diameter, and volume, [i.e., different views of the tumour, such as are shape, diameter, and volume correspond to the first and second imaging information of an examination region of a subject, using the first and second modalities, respectively]);
determining first reporting information corresponding to the at least one first target ROI; and determining second reporting information corresponding to the at least one second target ROI, (see at least: Par. 022, using both CT imaging and MR imaging on a patient to obtain different views of the tumour, [i.e., each one of the CT imaging and the MR imaging, implicitly obtains different views of the tumour, corresponding to the first and second regions of interest, obtained by the CT imaging and MR imaging, respectively]. Further, Fig. 9, step 812, and Par. 0034, discloses the acquisition processor 15, which acquires multi-modality medical imaging examination report data for examinations performed on a patient by different types of imaging modality device, [i.e., acquisition processor 15, determines the first reporting information and second reporting information,  represent the first and second regions of interest, obtained by each one of the CT imaging and MR imaging on a patient]); and 
generating a report based on at least a part of the first reporting information or the second reporting information, (see at least: Fig. 9, step 815, and Par. 0034, Report processor 29 in step 815 processes acquired multi-modality medical imaging examination report data items by selecting between individual data items in the acquired multi-modality medical imaging examination report data items to provide a single individual data item for incorporation in a composite report, in response to predetermined selection rules, [i.e., implicitly generating a report based on at least a part of the first reporting information or the second reporting information by selecting between individual data items in the acquired multi-modality medical imaging examination report data items]).
Desai et al does not expressly disclose identifying at least one first target region 
of interest (ROI) based on the first imaging information; and identifying at least one second target ROI with respect to the second imaging information based on the at least one first target ROI; 
However, Madabhushi discloses obtaining a first image using the first imaging 
modality. For example, a patient may be scanned to obtain an MRI of a region of interest. The image data for the MRI is then analyzed to identify a region of interest for a patient, [i.e., identifying at least one first target region of interest (ROI) based on the first imaging information, “image data for the MRI”], (see at least: Par. 0062); and analyzing image data for the second modality to evaluate which portion of the second image corresponds with the select portion of the first image data, and identifying a portion of the image data 
	Desai et al and Madabhushi are combinable because they are both concerned with target object detection in medical image(s). Therefore, it would have been obvious to a person of ordinary skill, to modify Desai et al, to correlate the image data for the second modality with the portion of the MRI image identified as a region of interest, as though by Madabhushi, in order to enable the operator to see in real-time or near real-time, which area of an image relates to a region of interest in the patient, (Madabhushi, Par. 0065).

In regards to claim 9, the combine teaching Desai et al, and Madabhushi et al 
as whole discloses the limitations of claim 1.
Furthermore, Desai et al discloses wherein the first imaging information reflects molecular functional information of the examination region, (Desai et al, see at least: Par. 0021, Molecular Imaging (MI) image data may be viewed as more reliable than computerized Tomography (CT) data for certain measurements, [i.e., Molecular Imaging (MI) image data correspond to the molecular functional information of the examination region]); and the second imaging information reflects anatomical information of the examination region, (Desai et al, see at least: Par. 0022, obtaining different views of the 

In regards to claim 10, the combine teaching Desai et al, and Madabhushi et al 
as whole discloses the limitations of claim 1.
	Furthermore, Desai et al discloses wherein the first imaging device includes a positron emission computed tomography (PET) scanner or a single-photon emission computed tomography (SPECT) scanner, and the second imaging device includes a computed tomography (CT) scanner or a magnetic resonance (MR) scanner, (Desai et al, see at least: Fig. 16, the imaging modality devices 25, includes at least two different device types of, (a) an MR imaging device, (b) a CT scan imaging device, (c) an X-ray imaging device, (d) an Ultra-sound imaging device and (e) a nuclear PET scanning imaging device).

In regards to claim 11, the combine teaching Desai et al, and Madabhushi et al 
as whole discloses the limitations of claim 1.
	Furthermore, Desai et al discloses that physician tracks progress of a tumor, [i.e., first imaging information and the second imaging information], in a patient lung, using both CT imaging and MR imaging on a patient to obtain different views of the tumour, such as are shape, diameter, and volume, [i.e., obtaining the first imaging information and the second imaging information using different imaging modalities, “different coordinate systems”], (Desai et al, see at least: Par. 0022).


expressly disclose where the first imaging information and the second imaging information are obtained with respect to a same coordinate system to obtain different views of the tumour, such as are shape, diameter, and volume of an object region<, (Desai, Par. 0022).

In regards to claim 12, the combine teaching Desai et al, and Madabhushi et al 
as whole discloses the limitations of claim 1.
Furthermore, Madabhushi et al discloses that the identifying at least one second target ROI with respect to the second imaging information based on the at least one first target ROI including: performing an image fusion or an image registration between the first imaging information and the second imaging information according to the same coordinate system, (Madabhushi, see at least: Fig. 6, Abstract, and Par. 0005-0007, 0062, and 0095);
identifying at least one ROI associated with the at least one first target ROI in the second imaging information, (Madabhushi, Par. 0062, identifying other area of interest of the patient, such as a region suspicious for disease); and 
designating the identified at least one ROI associated with the at least one first target ROI as the at least one second target ROI, (Madabhushi, Par. 0063-0065, By identifying the region of interest in the MRI data, the operator identifies the portion of the image data from the MRI relating to the region of interest of the patient, and by analyzing various features of the ultrasound or mechanical imaging data, the operator can see in real-time or near real-time, which area of an image relates to a region of interest in the 

	In regards to claim 13, the combine teaching Desai et al, and Madabhushi et al 
as whole discloses the limitations of claim 1.
Furthermore, Desai et al discloses wherein the report includes at least one of an image, text, a video, or an annotation, (Desai et al, see at least: Par. 0031, System 10 uses a determined measurement value (e.g., tumor volume) in automatically generating report text that contains a descriptive phrase (e.g., "the tumor is enlarged" for volumes greater than 20 mm3, the report includes at least a text).

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 1. As such, claim 14 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a system, comprising: at least one storage device storing a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations”. However, Desai et al discloses the “system, comprising: at least one storage device storing a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the 

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 1. As such, claim 18 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a device, comprising: at least one storage device storing a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the device to perform the operations”. However, Desai et al discloses the “device, comprising: at least one storage device storing a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the device to perform the operations”, (see at least: Par. 0005, “modality device(s)”, and Fig. 1, “memory 28”, and Par. 0005, “processor”).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 10. As such, claim 19 is in rejected for at least similar rational.

Claims 2-4, 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al, and Madabhushi et al, as applied to claim 1 above; and further in view of Song et al, (US-PGPUB 2019/0139218)

In regards to claim 2, the combine teaching Desai et al, and Madabhushi et al 
as whole discloses the limitations of claim 1.
Furthermore, Desai et al discloses that the physician, (user), advantageously has the ability of editing data sent from an imaging system for incorporation in a report, [i.e., receiving third reporting information input by a user through a user interface], (Desai et al, Par. 0023).
The combine teaching Desai et al, and Madabhushi et al as whole does not 
expressly disclose the updating the report based on the third report information
	However, Song et al discloses that a user 105 may interact with the report generation process through user input area 220, (Par. 0046), by applying drawing tool from image editing toolbar 211, using annotation options, (e.g., drawing a circle, a square, a line, and/or a curve), to indicate a region of interest (ROI) in an image 213, [i.e., receiving third reporting information input by a user through a user interface], where the processor 120 may automatically adjust and generate new descriptions and the corresponding keywords, [i.e., updating the report based on the third report information], (Par. 0047-0050).
Desai et al and Madabhushi and Song et al are combinable because they are both concerned with target object detection in medical image(s). Therefore, it would have been obvious to a person of ordinary skill, to modify the combine teaching Desai et al and Madabhushi, to use the drawing tool from image editing toolbar 211, as though by Song et al, in order to enable the user to annotate the image for indicating a region of interest (ROI) in an image, (Song et al, Par. 0047)

In regards to claim 3, the combine teaching Desai et al, and Madabhushi et al, 
as whole discloses the limitations of claim 1.
The combine teaching Desai et al, and Madabhushi et al as whole does not 
expressly disclose wherein the identifying at least one first target ROI based on the first imaging information, including: determining at least two candidate ROIs based on the first imaging information and an image recognition technique; receiving a region selection instruction from a user, and selecting the at least one first target ROI from the at least two candidate ROIs based on the region selection instruction.
However, Song et al discloses wherein the identifying at least one first target ROI based on the first imaging information, (see at least: Par. 0063-0065), including: determining at least two candidate ROIs based on the first imaging information, (see at least: Par. 0039, the attention layer assigns weights to the image features in different regions of the images, [i.e., implicitly determining at least two candidate ROIs based on first imaging information]); receiving a region selection instruction from a user, (see at least: Par. 0047, 0058, the user 105 may select a drawing tool from image editing toolbar 211 and apply the tool on one or more images 213 to draw the ROI, [i.e., implicitly receiving a region selection instruction from a user]); and selecting the at least one first target ROI from the at least two candidate ROIs based on the region selection instruction, (Par. 0047-0050, applying drawing tool from image editing toolbar 211, using annotation options, (e.g., drawing a circle, a square, a line, and/or a curve), to indicate a region of interest (ROI) in an image 213).
Desai et al and Madabhushi and Song et al are combinable because they are both concerned with target object detection in medical image(s). Therefore, it would have been 
However, while Song et al discloses detecting suspicious regions, [i.e., implicitly 
determining at least two candidate ROIs]; the combine teaching Desai et al, Madabhushi et al, and Song et al as whole, does not expressly disclose determining at an image recognition technique.
	However, it should be noted that the image recognition techniques, are exceedingly well-known and practiced in the art, (e.g., pattern recognition, pattern matching …etc.)
	Therefore, it would have been obvious to a person of ordinary skill in the art, to determine the candidate regions based on image recognition techniques
 
In regards to claim 4, the combine teaching Desai et al, Madabhushi et al, and 
Song et al as whole discloses the limitations of claim 3.
	Furthermore, Song et al discloses causing a certain region of the subject to be displayed in a first displaying area of a reporting interface, (see at least: Fig. 2D, displaying the image 213 as shown Fig. 2D on the right side of the user interface 200, [i.e., displaying certain region of the subject in a first displaying area of a reporting interface]);
causing the at least two candidate ROIs to be displayed in the first displaying area and a first interaction area of the reporting interface, (see at least: Figs. 2A-2C, Par. 0043-
causing at least a portion of the first imaging information and the second imaging information to be displayed in a second interaction area of the reporting interface in response to the region selection instruction, the at least a portion of the first imaging information and the second imaging information including information corresponding to the certain region of the subject, (see at least: Fig. 2A-2D, and Par. 0046-0050, message box 233 shows the automatically generated descriptions, in the right side of the display, [i.e., implicitly displaying at least a portion of the first imaging information and the second imaging information in a second interaction area of the reporting interface 200], in response to the user selection of the current view in the screenshot 234, (see Fig. 2D), such that the generated descriptions on the message box 233 shows information corresponding to the certain region of the subject, [i.e., the at least a portion of the first imaging information and the second imaging information including information corresponding to the certain region of the subject]);
causing the report to be displayed in a report displaying area in the reporting interface, (see at least: Fig. 2A-2D, and Par. 0043, the medical images 102 and the diagnosis report may be displayed side-by-side, such that images 213 are displayed on the right-hand side and diagnosis report 231 is displayed on the left-hand side, [i.e., displaying the report in a report displaying area in the reporting interface]).

In regards to claim 7, the combine teaching Desai et al, and Madabhushi et al, 
as whole discloses the limitations of claim 1.
The combine teaching Desai et al, and Madabhushi et al as whole does not 
expressly disclose determining at least two candidate ROIs in the scanning region based on the first imaging information and an image recognition technique; and determining the at least one first target ROI by inputting the at least two candidate ROIs into a first target ROI determination model.
However, Song et al discloses the determining at least two candidate ROIs based on the first imaging information, (see at least: Par. 0039, the attention layer assigns weights to the image features in different regions of the images, [i.e., implicitly determining at least two candidate ROIs based on first imaging information]); and
determining the at least one first target ROI by inputting the at least two candidate ROIs into a first target ROI determination model, (see at least: 0040-0041, the deep-learning diagnosis report unit 124 may model and construct a diagnosis report, such that the report may include findings that deep-learning diagnosis report unit 124 is configured to infer from medical images 102, such that the report may include screenshots of 2D/3D images, [i.e., implicitly imputing suspicious regions to the deep-learning diagnosis report unit 124, to determine the at least one first target ROI comprising the finding features descriptions]).
However, while Song et al discloses detecting suspicious regions, [i.e., implicitly 
determining at least two candidate ROIs]; the combine teaching Desai et al, Madabhushi et al, and Song et al as whole, does not expressly disclose determining at an image recognition technique.

	Therefore, it would have been obvious to a person of ordinary skill in the art, to determine the candidate regions based on image recognition techniques.

In regards to claim 8, the combine teaching Desai et al, and Madabhushi et al, 
as whole discloses the limitations of claim 1.
Furthermore, Desai et al discloses that the obtaining first imaging information including: obtaining original imaging information, wherein the original imaging information is acquired from the examination region of the subject using the first imaging device, (see at least: Fig. 3, and Par. 0022, step 303, using the CT imaging related task 309 to obtain different views of the tumour of patient lung, [i.e., obtaining original imaging information, from the examination region of the subject using the first imaging device]).
The combine teaching Desai et al, and Madabhushi et al, as whole does not expressly disclose determining the first imaging information in the original imaging information according to a filtering rule input by a user.
However, Song et al discloses determining the first imaging information in the original imaging information according to a filtering rule input by a user, (see at least: Par. 0041, discloses that the report, (i.e., original imaging information), may indicate that the size and shape of the object, [i.e., implicitly determining the first imaging information, “size and shape of the object” in the original imaging information, “the report”]. Further, Par. 0015, discloses that a doctor may, for example, filter a desired sentence, [i.e., rule input by the user], in the generated report by selecting one or more medical keywords from the generated reports, (i.e., original imaging information), [which implicitly enables the determining size and shape of the object, “first imaging information” from the report, “original imaging information”, according to the doctor’s filtered desired sentence, “filtering rule input by a user”]).
Desai et al and Madabhushi and Song et al are combinable because they are both concerned with target object detection in medical image(s). Therefore, it would have been obvious to a person of ordinary skill, to modify the combine teaching Desai et al and Madabhushi, to filter a desired sentence in the report by the doctor, as though by Song et al, in order to indicate the size and shape of the object, (Song et al, Par. 0041)

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 3. As such, claim 15 is in rejected for at least similar rational.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 4. As such, claim 16 is in rejected for at least similar rational.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 7. As such, claim 17 is in rejected for at least similar rational.

In regards to claim 20, the combine teaching Desai et al, and Madabhushi et al 
as whole discloses the limitations of claim 18.

However, the combine teaching Desai et al, and Madabhushi et al as whole does not expressly disclose a display interface including at least one displaying area and at least one interaction area, wherein at least one of the first imaging information, the second imaging information, or the report is displayed on the at least one displaying area; at least one of the at least one first target ROI or the at least one second target ROI is displayed on the at least one interaction area; and at least one of the at least one first target ROI or the at least one second target ROI is selected or deleted through the at least one interaction area.
However, Song et al discloses a display interface including at least one displaying area and at least one interaction area, (see at least: Fig. 2D, displaying the image 213 as shown Fig. 2D on the right side of the user interface 200, [i.e., displaying certain region of the subject in a first displaying area of a reporting interface]); wherein:
at least one of the first imaging information, the second imaging information, or the report is displayed on the at least one displaying area, (see at least: Fig. 2A-2D, and Par. 0046-0050, message box 233 shows the automatically generated descriptions, in the right side of the display, [i.e., implicitly displaying at least a portion of the first imaging information and the second imaging information in a second interaction area of the reporting interface 200], in response to the user selection of the current view in the screenshot 234, (see Fig. 2D), such that the generated descriptions on the message box 233 shows information corresponding to the certain region of the subject, [i.e., the at least 
at least one of the at least one first target ROI or the at least one second target ROI is displayed on the at least one interaction area, (see at least: Figs. 2A-2C, Par. 0043-0047, the plurality of images 213 are displayed on the right side of the display, [i.e., the images 213 the at least two candidate ROIs], where the an image edit tool bar 211, a user input area 220, and a report edit tool bar 230, and a message box 222, represent the first interaction area of the reporting interface]);
at least one of the at least one first target ROI or the at least one second target ROI is selected or deleted through the at least one interaction area, (see at least: Par. 0050, FIG. 2D, the user may edit the description of "overall impression" in message box 233 by deleting, adding, or modifying the description, e.g., using a keyboard or a touch-screen, for example, a screenshot 234 of the current view (e.g., axial view) can be added to diagnosis report 231, [i.e., the screenshot 234, “at least one of the at least one first target ROI or the at least one second target ROI is added to diagnosis report 231).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“generating a first target ROI determination model by training a preliminary model based on the filtered-out regions and at least one first target ROI”

The closest prior art of record, Song et al discloses the attention layer 408, which may be constructed by weight matrices that assign different weights to the image features in different regions of medical image 402 to generate weighted features 410, [i.e., implicitly designating one or more regions in the at least two candidate ROIs other than the selected at least one first target ROI as filtered-out regions based on the assigned different weights to the image features in different regions]; such that the weighted features 410 emphasize certain regions in the image, by implicitly training end-to-end diagnosis report generation model 400, (see at least: Par. 0063-0064). However, while disclosing emphasizing certain regions in the image; Song et al fails to teach or suggest, either alone or in combination with the other cited references, the generating a first target ROI determination model by training a preliminary model based on the filtered-out regions and at least one first target ROI.

-- Regarding claim 6, claim 6 is in condition for allowance in view of its dependency from claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            07/12/2021